Case 18-07762-JJG-11        Doc 24 Filed 10/15/18 EOD 10/15/18 14:46:04                     Pg 1 of 3
                           SO ORDERED: October 15, 2018.




                           ______________________________
                           Jeffrey J. Graham
                           United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 IN RE:                                                 )
                                                        )       Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                              )
 ASSOCIATION, INC. d/b/a FAYETTE                        )
 REGIONAL HEALTH SYSTEMS,                               )
      Debtor.                                           )
                                                        )


   ORDER GRANTING DEBTOR’S FIRST DAY MOTION FOR AUTHORITY TO
MAINTAIN EXISTING BANK ACCOUNTS AND TO CONTINUE USE OF EXISTING
                         BUSINESS FORMS


       This case came before the court upon Debtor’s First Day Motion for Authority to Maintain Existing

Bank Accounts and Continue Use of Existing Business Forms (the “Motion”) filed by Fayette Memorial

Hospital Association, Inc. d/b/a Fayette Regional Health Systems (“Fayette Regional” or the

“Debtor”) seeking authorization to deviate from certain otherwise applicable requirements for

maintenance of debtor in possession banking accounts and business forms.

       The Court, having considered the Motion, having considered the matters raised at the hearing

on the First Day Motions, and now being duly advised in the premises, hereby finds that adequate and
Case 18-07762-JJG-11           Doc 24     Filed 10/15/18      EOD 10/15/18 14:46:04          Pg 2 of 3



proper notice of the relief requested in the Motion has been given in accordance with S.D. Ind. L.R.

B-9013-3 and the Motion should be granted on an interim basis as more specifically set forth below:

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Debtor shall be, and hereby is, authorized to maintain its existing bank accounts

(the “Prepetition Bank Accounts”) with Comerica, First Financial Bank, and U.S. Bank (the

“Banks”), and shall not be required to close the Prepetition Bank Accounts;

        2.      If it has not already done so, the Debtor shall immediately notify the Banks that it is a

Debtor In Possession, thereby invoking the authorized depository provisions of the United States

Trustee program and the Prepetition Bank Accounts shall be designated by the Banks as Debtor-in-

Possession Accounts.

        3.      Subject to the requirements of any cash collateral usage authority and terms approved

by this Court, the Debtor is hereby authorized to (i) designate, maintain and continue to use the

Prepetition Bank Accounts at the Banks in the name and with the account number existing

immediately prior to the commencement of its Chapter 11 case.

        4.      The Debtor may, in its discretion, deposit funds into and withdraw funds from the

Prepetition Bank Accounts by all usual means including, without limitation, checks, wire transfers,

automated clearinghouse transfers, electronic funds transfers, intercompany account transfers, and

other debits.

        5.      The Banks are hereby authorized and directed to continue to maintain, service, and

administer the Prepetition Bank Accounts.

        6.      Any requirement that the Debtor immediately obtain and utilize checks, business

forms, or stationary bearing the designation “Debtor in Possession” or containing information

regarding the Debtor’s Chapter 11 case is hereby waived. The Debtor shall obtain a “Debtor in

Possession” or “DIP” stamp to utilize on checks issued by the Debtor post-petition, or otherwise




                                                   2
Case 18-07762-JJG-11          Doc 24     Filed 10/15/18      EOD 10/15/18 14:46:04         Pg 3 of 3



include the words “Debtor in Possession” or “DIP” on checks and purchase orders issued on or after

the Petition Date.

        7.      The Debtor did not request authority to maintain its existing bank account with Health

Care Professional Federal Credit Union, and such account shall be closed within 30 days following

entry of this Order.

        8.      The Debtor is further authorized to continue to use its pre-printed business forms

bearing the name or logo of the Debtor, without being required to modify the forms to include the

words “Debtor-in-Possession” or “DIP”, including but not limited to, invoices, account statements,

stationary, privacy notices, patient information forms, financial responsibility forms, informational

brochures and flyers, etc.

        9.      The Banks are hereby authorized to continue to maintain, service, and administer the

Prepetition Bank Accounts. The Banks shall not be subject to claim or liability if a prepetition check

is inadvertently honored, and Debtor shall indemnify and hold harmless the Banks from such claim

or liability. Nothing in this order shall require the Banks to continue to maintain Prepetition Bank

Accounts of Debtor or to otherwise engage in business with the Debtor postpetition. Nothing in this

order shall impair the setoff rights of the Banks against prepetition balances in any Prepetition Bank

Accounts. Nothing in this order requires the Banks to honor any check or other instrument or item

for which the applicable Bank is not holding good and sufficient available funds.

                                               ###




                                                  3
